CAYTON, Chief Judge.
Appellant has filed a motion for rehearing on several grounds. With one exception we think these have been fully discussed in our opinion and properly decided.
One ground in the motion requires discussion; namely, the allowance of double the amount of rent paid to the landlord for the month of September 1949. The parties had entered into their written lease on September 30-, 1948, in which lease the rent was fixed at $200 per month, and there was paid in advance the sum of $200 for the last month of the lease term — -September 1949.
It was on February 21, 1949 that the Rent Administrator fixed a maximum rent ceiling for the entire building at $85 per month. The correctness of the Administrator’s ruling was later put in issue in the Municipal Court suit from which this appeal grew. The suit was tried first in May and later in June 1949, and the rights of the parties continued in dispute until the rendition of our opinion in this case on December 29, 1949.
This court is of the opinion that under the circumstances of this case no “penalty” *614(to use the word loosely) should have been imposed in connection with the payment for September 1949. Instead, we think that plaintiff should only have been awarded, in addition to the overcharges allowed for the earlier months of February and March, the sum of $115 for September 1949 (instead of double that amount), that being the difference between the $85 rental fixed by the Administrator and the $200 paid for that month. We now order the judgment below modified accordingly.
Judgment ordered modified and motion for rehearing in other respects denied.